DETAILED ACTION
	This action is responsive to 03/24/2020.
	Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totani et al. (US Patent 10,271,003 B2, US Pub. 2017/0237935), hereinafter Totani.
Regarding claim 1, Totani discloses a wearable display device (a head-mounted display (HMD)-see fig. 1 and [col. 5, ll. 1-5]), comprising: a display element (image display device 80-see figs. 2-5); an outer packaging case configured to house casing portion 88-see fig. 4 with description in [col. 8, ll. 33-38]); and a heat dissipation sheet configured to conduct heat from the display element to the outer packaging case (a heat dissipating portion DP-see fig. 5 with description in [col. 8, ll. 44-53]), wherein the heat dissipation sheet extends outward through an opening provided in the outer packaging case, and is stuck at a side surface of the outer packaging case (as shown in, for example, fig. 7C or 8B with description [col. 10, ll. 42-56], the casing portion 88 has a frame body structure having a through hole in a central portion, a heat dissipating structure portion 88a is formed with an opening OP to expose an entirety of a rear surface SSr of a silicon substrate SS of a video device unit (DU), and as shown in fig. 4, with description in [col. 9, ll. 1-10], heat dissipation is performed by attaching one end of the heat dissipation portion DP to the rear of the silicon substrate (SSr) via the opening OP, and attaching the other end of DP to extend over a frame portion 102-see fig. 5 and [col. 8, ll. 44-53]).
Regarding claim 5, Totani discloses wherein the heat dissipation sheet has one end that is fixed to the display element (see, for example, fig. 5, wherein one end of the heat dissipating portion DP is attached to the rear surface SSr of the silicon substrate SS of the video display unit DU), and another end that is fixed to the side surface of the outer packaging case (i.e., another end is attached to extend over frame portion 102, which is a support frame from the image display device 80 to a lens barrel 39-see fig. 5 and [col. 8, ll. 50-53]).
Regarding claim 7, Totani discloses wherein the opening has a size somewhat larger than a cross-sectional size of the heat dissipation sheet (see, for example, fig. 5, wherein the heat dissipating portion DP is smaller in size (e.g., width) that the rear surface SSr of the of the silicon substrate SS (on which DP is attached), and, the opening OP entirely exposes the rear surface of the silicon substrate SS (see [col. 10, 55-56]), i.e., the opening OP is larger in cross-sectional size that DP).
Regarding claim 8, Totani discloses wherein the heat dissipation sheet is formed of a graphite sheet (see [col. 14, ll. 38-43], wherein it is disclosed that the heat dissipating portion DP is a thermal conductive tape made of a graphite sheet or the like).
Regarding claim 12, Totani discloses wherein the outer packaging case holds the display element (i.e., the image display device (video device) 80 is accommodated in a casing portion 88-see [col. 8, ll. 33-36] and fig. 4), a lens barrel holding an optical element for image formation (lens barrel 39-see fig. 4 and [col. 8, ll. 22-27]), and a circuit board (see fig. 19 with description in [col. 21, ll. 57-63]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani.
Regarding claim 11, Totani, in the embodiment of claims 1-10, does not appear to expressly disclose wherein the opening and the heat dissipation sheet are covered and sealed by a tape.

Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of the modification example of fig. 20 with the embodiment of figs. 1-10, by providing a water-proof structure (or any other appropriate structure that provides for suppression of generation of stray light, entrance of dust, or the like) to the casing portion, as taught in the modification example of fig. 20, therefore promoting heat dissipation while suppressing water or any other unwanted materials from entering into the interior part of the casing portion (see [col. 22, ll. 61-col. 23, ll. 21]).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Totani in view of Nikkhoo et al. (US Pub. 2016/0212888), hereinafter Nikkhoo.
Regarding claim 9, Totani does not appear to expressly disclose wherein the heat dissipation sheet is formed by laminating a plurality of graphite sheets.
Nikkhoo is relied upon to teach wherein the heat dissipation sheet is formed by laminating a plurality of graphite sheets wherein the heat dissipation sheet is formed by laminating a plurality of graphite sheets (see, for example, fig. 6 with description in [0077]-[0086], which illustrates A multilayer stack of graphite sheets that may be advantageously used as a passive thermal conductor for heat dissipation (see [0002] and [0029]), wherein the multilayer stack includes two stacks (600r and 600l) applied to frame elements of an HMD device).  

Regarding claim 10, Nikkhoo is further relied upon to teach wherein the heat dissipation sheet is arranged to contribute to electromagnetic shielding (see, for example, [0054], which further teaches that the graphite sheets can be custom tailored to meet the needs of the product and sub-assemblies with respect to EMI shielding).  
Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the references of record teaches or suggests the limitations recited in these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627